Cope, J. delivered the opinion of the Court
Baldwin, J. and Field, C. J. concurring.
The plaintiff sues as purchaser at a sheriff’s sale to recover the value of the use and occupation of certain premises from the time of the sale until a redemption. The evidence upon the question *115of occupation is somewhat conflicting, and the findings of the Court are therefore conclusive. We think the defendants must be regarded as tenants in possession within the meaning of the two hundred and thirty-sixth section of the Practice Act. McDevitt v. Sullivan (8 Cal. 592) and Harris v. Reynolds (13 Cal. 514) are decisive of this point.
The facts found by the Court entitle the plaintiff to recover, and the judgment is therefore affirmed.
See Kline v. Chase, infra.